 



DE-AC01-93NE50067,
08843672/50067-02
Amendment No. 013
EXHIBIT 10.6
     AMENDMENT NO. 013, dated as of November 11, 1999, to Contract
No. DE-AC01-93NE50067, 08843672/50067-02 entered into January 14, 1994
(“Contract”) by and between the United States Enrichment Corporation (“USEC”),
Executive Agent of the United States of America, and AO Techsnabexport
(“TENEX”), Executive Agent of the Ministry of Atomic Energy (“MINATOM”),
Executive Agent of the Russian Federation. Capitalized terms used but not
defined herein shall have the meaning ascribed to such terms in the Contract.
     WHEREAS, on April 22, 1999, USEC placed its calendar year 1999 order for
separative work units (“SWU”) under the Contract;
     WHEREAS, to account for delays in the delivery of SWU ordered by USEC for
calendar years 1997 and 1998, the calendar year 1999 deliveries did not begin
until the end of July 1999;
     WHEREAS, in August 1999, while preparing certain newly-purchased cylinders
for shipment to Russia, USEC discovered that some of the cylinders were out of
specification and could not meet applicable requirements due to an unannounced
change in the vendor’s manufacturing procedure adopted in July 1999;
     WHEREAS, the defect in the cylinders was beyond the control of, and without
the negligence or fault of, either Party; and despite the Parties’ best efforts
it led to a delay in the delivery of cylinders to TENEX and a delay in the
delivery of the SWU ordered for calendar year 1999;
     WHEREAS, USEC is willing to agree to TENEX’s request to resolve this matter
by accelerating payments for certain calendar year 1999 deliveries that will
occur later than originally expected when USEC issued its calendar 1999 order on
April 22, 1999;
     WHEREAS, the Parties also wish to reaffirm their commitment to mutual
cooperation with respect to deliveries in calendar year 2000 and beyond;
     NOW, THEREFORE, USEC and TENEX agree as follows:
     SECTION 1: Part I, Section G.04 of the Contract is hereby amended by
inserting the following new paragraphs at the end of Section G.04:
“The 60 day period referred to in the preceding paragraphs of this Section G.04
shall be reduced to the number of days necessary to ensure payment by
December 17, 1999 of any invoice received by December 13, 1999 for SWU contained
in LEU delivered to USEC pursuant to this Contract between November 1, 1999 and
December 13, 1999; provided, that such SWU was ordered by USEC in its April 22,
1999, order for delivery in October, November or December 1999.”
“No later than December 13, 1999, TENEX may issue one invoice to USEC for SWU
ordered by USEC for delivery in October, November or December 1999, but which
will not be delivered to

Page 1 of 3



--------------------------------------------------------------------------------



 



DE-AC01-93NE50067,
08843672/50067-02
Amendment No. 013
USEC before the end of 1999 (an “Advance Payment Delivery”) due solely to delays
in the delivery of cylinders to TENEX, but only to the extent that (i) on or
prior to the invoice date, cylinders provided by USEC have been filled with LEU
containing such Advance Payment Delivery, (ii) the invoice is accompanied by a
certificate from an authorized official of TENEX stating that such cylinders
have been filled with LEU and identifying the specific cylinders that have been
filled, and (iii) the aggregate amount of payments to TENEX made by USEC in
calendar year 1999 will not exceed $394 million. The period for payment of such
invoice shall also be reduced to the number of days necessary to ensure payment
by December 17, 1999. USEC shall not be required to deliver to TENEX the Natural
Uranium Component of LEU containing the Advance Payment Delivery until the LEU
is delivered to USEC in accordance with this Contract.”
“TENEX hereby acknowledges that until LEU containing the Advance Payment
Delivery is actually delivered to USEC, the amount paid by USEC for the Advance
Payment Delivery shall be considered a debt of TENEX and, in the event such LEU
is not delivered to USEC within thirty (30) days after USEC’s payment of the
invoice (the “Delivery Due Date”) for reasons other than USEC’s failure to
provide vessels in a timely manner that are sufficient and available to effect
delivery pursuant to Part I, Section F.02 of this Contract, USEC may enforce
repayment of such debt by TENEX, plus interest calculated from the date of
payment at the same rate used for late payments by USEC under Part I,
Section G.04 of this Contract (“Applicable Interest”), in any manner permitted
by this Contract or by applicable law or regulation, including, but not limited
to, the following measures:”
     “ (a) Pending delivery of the LEU to USEC, USEC may refuse to honor TENEX’s
requests for book transfer or physical delivery of any natural uranium held in
TENEX’s name by USEC, whether such request is made pursuant to this Contract or
pursuant to any other contract or agreement that TENEX may have with USEC.
USEC’s right to refuse such requests shall terminate once USEC has either
received the Advance Payment Delivery or has recouped the amount it paid for the
Advance Payment Delivery, plus any Applicable Interest, under subparagraph
(b) below. USEC’s right of refusal shall not apply to any request submitted in
writing to USEC prior to the Delivery Due Date, even if the book transfer or
physical delivery will occur after the Delivery Due Date.”
     “ (b) If TENEX has not delivered all the LEU containing the Advance Payment
Delivery within sixty (60) days after USEC’s payment of the invoice, USEC may
exercise its right to offset TENEX’s debt, plus Applicable Interest to the date
of offset, against any payments owed by USEC to TENEX under this Contract or any
other contract or agreement with USEC.”
Applicable Interest shall not be owed to USEC if the Advance Payment Delivery is
delivered to USEC prior to the exercise of USEC’s right of offset under
(b) above.
     SECTION 2: Notwithstanding any provision of the Contract to the contrary,
the Parties shall commence the negotiations required by Part I,
Section B.06(b)(3) no later than January 31, 2000 and conclude an amendment on
pricing for calendar year 2002 and beyond no later than July 31, 2000.
     SECTION 3: Except as amended hereby, the Contract shall remain unchanged
and in full force and effect. In the event that any conflict arises between this
Amendment and the Contract, TENEX and USEC shall resolve such conflict
consistent with the purpose of this Amendment as set forth in the recitals
herein.

Page 2 of 3



--------------------------------------------------------------------------------



 



DE-AC01-93NE50067,
08843672/50067-02
Amendment No. 013
     SECTION 4: This Amendment may be executed in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of
the date first written above.

                  UNITED STATES ENRICHMENT
CORPORATION       AO TECHSNABEXPORT
 
               
By:
  /s/ Philip G. Sewell       By:   /s/ Revmir G. Fraishtout
 
               
 
  (Philip G. Sewell)           (Revmir G. Fraishtout)
 
               
 
          By:   /s/ Alexei A. Grigoriev
 
               
 
              (Alexei A. Grigoriev)

Page 3 of 3